Exhibit 10.2


raytheongreya06.jpg [raytheongreya06.jpg]
 
Thomas A. Kennedy
 
Raytheon Company
 
Chairman & Chief Executive Officer
 
870 Winter Street
 
781.522.6400 tel
 
Waltham, Massachusetts
 
781.522.6401 fax
 
02451 USA
 
 
tkennedy1@raytheon.com
 
 



March 21, 2019




Wesley D. Kremer
1 Franklin Street, Unit 2403
Boston, MA 02110


Dear Wes:


It is my pleasure to offer you the position of President of Raytheon Missile
Systems (RMS) effective March 30, 2019. You also will continue to be an elected
officer and vice president of Raytheon Company.


This letter amends your July 23, 2015 offer letter. Those terms and conditions
shall continue except for the changes listed in this offer letter. All of your
other current compensation, benefits, and perquisites will remain the same.


Base Salary:
Effective March 30, 2019, your bi-weekly rate of pay will be $31,058.40 which,
when annualized, is $807,518.40. You will be eligible for a base salary increase
in March 2020.


Relocation Benefits:
You shall receive temporary relocation benefits coordinated by our relocation
vendor, CARTUS.


Temporary Housing Expenses:
Raytheon will reimburse you up to $5,000 per month for your eligible temporary
housing expenses in Tucson. You will also be reimbursed up to $1,000 per month
for your eligible Tucson miscellaneous utilities and maintenance expenses. This
housing reimbursement will also be coordinated by CARTUS.


Company Paid Personal Travel:
Raytheon will pay for personal travel between Arizona and Massachusetts when
approved by the CEO.




Please note, this is not a contract of employment or a promise of employment for
any specific period. Nothing in this letter is intended to alter the “at-will”
nature of your employment. Because you are an “at-will” employee, both you and
the Company may end the employment relationship at any time and for any reason,
with or without cause or notice.


Wes, I look forward to you leading the RMS business unit. Please sign below to
indicate your acceptance and return to Randa Newsome. Please contact Randa at
781-522-5097 if you have any questions.





--------------------------------------------------------------------------------






Congratulations and best wishes for your success in this important role for our
Company.


Sincerely,




/s/ Thomas A. Kennedy
Thomas A. Kennedy
Chairman and CEO




I have read and accept this offer for President of the Raytheon Missile Systems
(RMS) business, effective March 30, 2019.


Accepted:




    
/s/Wesley D. Kremer
March 21, 2019
Wesley D. Kremer
Date






